Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/21 has been entered. Claims 1-3, 5, 7, 15-17 and 19-25 remain pending.

EXAMINER’S AMENDMENT
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email dated 6/1/21 with Justin Lee.
The claims have been amended as follows:
Claim 1, Line 17, AFTER “wherein a height of each of the plurality of” INSERT - - first and second - -.
   
Examiner’s reasons for allowance
The following is an examiner's statement of reasons for allowance: 
  	  For Claim 1 the closest prior art of record US 20150338571 teaches “a display device comprising: a display panel; at least one light assembly: a diffusion plate behind the display panel; an optical sheet between the display panel and the diffusion plate and including a plurality of coupling portions; and a frame behind the diffusion plate wherein the frame includes: the plurality of first ribs spaced apart and arranged along a periphery of the display panel; and a plurality of second ribs extended from the frame, wherein each of the plurality of second ribs is positioned to be spaced apart and to be further laterally outward   a side surface of the diffusion plate wherein a height of each of the plurality of ribs is greater than a combined height of the diffusion plate and the optical sheet wherein each of the plurality of second ribs are inserted into a corresponding coupling portion of the plurality of coupling portions of the optical sheet to couple the optical sheet to the frame, wherein the frame further includes: a central portion: an inclined portion forming a predetermined angle with the central portion: and a flange extending horizontally from the inclined portion and parallel to the central portion, wherein the diffusion plate is supported by the flange, and wherein the at least one light assembly is disposed on a substrate positioned at the central portion of the frame. However the prior art of record neither teaches nor would it be obvious to modify the reference to include the limitations of “a plurality of first ribs extended from the frame, wherein each of the plurality of first ribs is configured to contact and support a respective side surface of the diffusion plate and a respective side surface of the optical sheet”.
 	Claims 2-3, 5, 7, 15-17 and 19-25 are allowable because of their dependency status from claim 1. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

      					  Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875